DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-12, 17-24 are currently pending.
Priority:  This application is a 371 of PCT/US2017/018052 (02/16/2017)
PCT/US2017/018052 has PRO 62/296,137 (02/17/2016).
IDS:  The IDS dated 8/16/18 was considered.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamberov et al. (WO 2015/074017) in view of Shinozaki et al. (Clin Cancer Res 2007;13(7) April 1, 2007, p. 2068-74).
Regarding claim 1, Kamberov teaches a method for exponential amplification of one or more double-stranded target nucleic acid molecules, comprising ([0006]: double-stranded PCR amplification),
(a) ligating to each double-stranded target nucleic acid molecule an adapter to produce an end-linked double-stranded nucleic acid molecule, said adapter comprising (i) a paired region and (ii) an unpaired region ([0008]: “stem-loop oligonucleotide adaptor”; [0011], (claim 14, “(a) providing a double stranded nucleic acid molecule; (b) ligating a 3' end of degradable adaptor comprising at least one cleavable base to a 5' end of the double stranded nucleic acid molecule to produce an oligonucleotide- attached nucleic acid molecule”); 
(b) providing (i) an adapter primer that is complementary to a primer binding site in the complement of the unpaired region and (ii) a target-specific primer that is complementary to a binding site in the target nucleic acid molecule ([0066]: "Libraries generated by DNA fragmentation and subsequent attachment of a universal adaptor to both DNA ends were used to amplify whole genomic DNA ... The adaptor can be ligated to both strands of DNA or only to the 3' end followed by extension. The adaptor can have a 3' or 5' overhang, depending on the structure of the DNA end generated by the restriction enzyme or other enzyme used to digest DNA. It can also have a blunt end, such as in the cases where DNA ends after enzymatic DNA cleavage are blunt or when the ends are repaired and "polished" after enzymatic, mechanical, or chemical DNA fragmentation. Whole genome PCR amplification is achieved by using one or two universal primers complementary to the adaptor sequence(s), in specific embodiments"; [0081]: ''To amplify the libraries, 60 mL of PCR master mix comprising ... 0.35 uM of each PCR primer (Table 1, SEQ ID NOs: 3 and 4) were added to all samples"); and
(c) amplifying the end-linked double-stranded nucleic acid molecule in an amplification reaction comprising the adapter primer and the target-specific primer to produce a first amplified molecule ([0082], “As shown in FIG. 2A, the simultaneous presence of APE 1 and Exo I resulted in a greater than 5-cycle right shift (>32-fold decrease) of the background caused by adaptor dimers”).
Kamberov does not specifically disclose that the second primer is (ii) a target-specific primer that is complementary to a binding site in the target nucleic acid molecule.  However, 
Regarding claims 2 and 3, Kamberov in view of Shinozaki teaches that the unpaired region is a loop ([0008]: “stem-loop oligonucleotide adaptor”; Fig 1, Stem-Loop Adaptor; [0019]: “In the aspect where the degradable adaptor is a stem-loop oligonucleotide adaptor, the adaptor comprises (a) a 5' segment comprising at least one cleavable base; (b) an intermediate segment coupled to the 3'-end of the 5' segment; and (c) a 3' segment coupled to the 3'-end of the intermediate segment. The 5' segment and 3' segment may be at least 80% ... complementary”).
Regarding claim 4, Kamberov in view of Shinozaki teaches that the loop contains a uracil ([0035]: “the degradable adaptors can be used in the preparation of nucleic acid libraries, e.g., nucleic acid libraries for massively parallel (NextGen) sequencing, where a target nucleic acid sample is ligated to a stem-loop oligonucleotide adaptor that contains one or more cleavable bases, such as deoxyuracil (dU)”) and the method comprises cleaving the loop by uracil DNA glycosylase (UDG) ([0071]: “Library Synthesis. Fresh Library Synthesis pre-mix of 1uL/sample Library Synthesis Buffer (2x ATP-free ligase buffer ... supplemented with 15 mM ATP and 15 uM each stem-loop adaptor oligo - Table 1; SEQ ID NOs: 5 and 6) and 1uL/sample Library Synthesis Enzyme Mix (comprising: 1.2 U Uracil DNA Glycosylase (UDG, Enzymatics # G5010L) and 8 U T4 DNA Ligase”) before the amplifying step ([0081]: “To amplify the libraries 
Regarding claim 5, Kamberov in view of Shinozaki does not specifically disclose that the target-specific primer contains a tag sequence at the 5’ end.  However, it would have been obvious to one of ordinary skill in the art to attach a unique barcode tag to different target specific primers to achieve a multiplex PCR products of which are easily amenable to sequencing analysis.
Regarding claims 6, and 8-12, Kamberov in view of Shinozaki discloses that the amplification reaction comprises a first blocker comprising a first sequence that (i) is matched or complementary to the wild type allele in the target nucleic acid molecule (Shinozaki, p. 2069, coI 1: “a peptide nucleic acid (PNA) clamp- and locked nucleic acid (LNA) probe technique-based quantitative real-time PCR assay to detect serum-circulating B-RAFsmt DNA of melanoma patients. The detection of single base pair mutations in circulating DNA requires a very sensitive assay because the frequency of circulating B-RAFsmt DNA will be low. PNAs and LNAs are high-affinity DNA synthetic analogues that hybridize with complementary DNA (20). PNAs have N-(2-aminoethyl)-glycine units as backbones. PNA-DNA hybrids are more stable than those for cDNA-DNA and are highly sensitive and specific in distinguishing single base pair mismatches. In addition, as PNA oligomers cannot function as primers in PCR reactions, they are used as blockers to prevent amplification of wild-type DNA templates”). Thus Kamberov in view of Shinozaki does not specifically disclose that the first blocker (ii) is capable of being extended by a DNA polymerase.  However, it would have been obvious to one of ordinary skill in the art how to modify the PNA blocker (p. 2069, Fig 1 and legend) such as to make it capable of being extended by a DNA polymerase, thereby increasing stability of the duplex formed by said PNA blocker/clamp and wild type allele.

Regarding claim 17, Kamberov in view of Shinozaki discloses the target nucleic acid spans BRAF V600E (Shinozaki Fig. 1).  
Regarding claim 18, Kamberov in view of Shinozaki discloses a method of obtaining the sequence of one or more double stranded target nucleic acid molecules comprising obtaining a first amplified molecule produced according to the method of claim 1, amplifying the first amplified molecule in a second amplification reaction comprising a pair of primers to generate a set of second amplified molecules, and sequencing the second amplified molecules ([0010]: “In some aspects, the method may be a method of processing a nucleic acid used in a first reaction (e.g., degrading a primer used in a first PCR reaction) prior to carrying out a second reaction (e.g., a second PCR reaction a sequencing reaction, etc.) with a desirable product or component of said first reaction”), but does not specifically disclose that each primer has a barcode sequence. However, it would have been obvious to one of ordinary skill in the art to attach an unique barcode tag to each pair of primers, to facilitate simultaneous sequencing of products of the multiplex PCR, suggested by Kamberov in view of Shinozaki.

Regarding claims 21 and 22, Kamberov in view of Shinozaki discloses further comprising determining or recommending a treatment course of action based on the presence of said one or more target nucleic acid molecules (p. 2073, col 2: “our findings confirm that the  presence of B-RAFsmt in circulating DNA in serum may have clinical utility in predicting tumor response and disease outcome. Althbugh B-RAFsmt was not associated with other markers of disease progression, our study did show that the presence of the mutation confers poor outcomes with significantly lower overall survival”) and further comprising a step of administering said treatment when said one or more target nucleic acid molecules are present (p. 2073, col 2: “The raf kinase inhibitor sorafenib (BAY 43-9006), which inhibits melanoma and other cancers by targeting the RAF/MEK/ERK pathway ... BAY 43-9006 used alone has been disappointing in melanoma patients.  The combination of BAY 43-9006 with other drugs may have benefits to melanoma patients. The detection of circulating B-RAFsmt before initiation of therapy may be very useful in monitoring treatment response to RAF/MEK/ERK pathway-targeted drugs”).
Regarding claim 23, Kamberov in view of Shinozaki discloses a multiplex amplification ([0066]: "Libraries generated by DNA fragmentation and subsequent attachment of a universal adaptor to both DNA ends were used to amplify whole genomic DNA ... The adaptor can be 
Regarding claim 24, it would have been obvious to one of ordinary skill in the art to produce a kit for performing the obvious method of claim 1 taught by Kamberov in view of Shinozaki and arrive at the claimed invention.
Therefore, the claims are rejected as prima facie obvious.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639